Citation Nr: 0803208	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether the severance of service connection for hearing 
loss, effective February 1, 2006, was proper.

3.  Entitlement to a compensable evaluation for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953, and from November 1953 to October 1957.  His awards and 
decorations include the Combat Infantryman's Badge.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a back disorder, and a February 2006 rating 
decision severing service connection for hearing loss.  
Timely appeals were filed with respect to those decisions.

A timely appeal with respect to that rating was also noted.

Hearings on these matters were held before a Decision Review 
Officer on March 21, 2006, and before the undersigned 
Veterans Law Judge sitting at the RO on September 25, 2007.  
Copies of the hearing transcripts have been associated with 
the file.

The issue of entitlement to a compensable rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  A chronic back disability was not present in service and 
has not been shown to be otherwise related to service.    

2.  The RO's May 2005 decision that awarded service 
connection for hearing loss is not shown to have been clearly 
and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Severance of service connection for hearing loss was 
improper.  38 U.S.C.A.     §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.326(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the veteran's service connection claim, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) in correspondence dated June 
2004.  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claim.   Additionally, in March 2006, the 
veteran was notified of the way initial disability ratings 
and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and found at 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Factors to consider in determining whether an 
examination is necessary include evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
that is insufficient to make a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  There is 
no medical evidence of a back disorder that may be considered 
a disability for VA compensation purposes.  Further, 
veteran's service medical records are devoid of any reference 
to a back injury.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In a case involving the severance of service connection, 
which is an action initiated by the RO as opposed to the 
veteran, there are particular notification and assistance 
procedures that VA must perform.  38 C.F.R. § 3.105(d)(i).  
In the decision below, the Board has restored service 
connection for hearing loss.  Accordingly, regardless of 
whether VA successfully met its notification and assistance 
obligations, no harm or prejudice to the appellant has 
resulted. See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.




Entitlement to Service Connection for a Back Disorder

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran has indicated that he landed on his back 
following a parachute jump during his Army service, and that 
he has had recurrent back pain since then.  In support of his 
contentions, the veteran has submitted his own testimony as 
well as letters from family and friends.  The veteran's 
sister wrote that the veteran has suffered from back trouble 
since his discharge.  His friend, Ms. C.T., also testified 
that he has "severe" back trouble.  Another friend, Mr. 
M.S., indicated that the veteran has a "bad back." 

The veteran's Army service medical records make no reference 
to a back injury.  His separation examination, dated in July 
1953, is negative for a back disorder or injury.  The veteran 
testified that he did not disclose the injury at the time 
because he was afraid of delaying his discharge.  

In November 1953, the veteran enlisted in the U.S. Navy.  His 
enlistment examination is negative for a back disorder.  The 
veteran testified at his hearing that he had sought treatment 
for a back disorder while he was in the Navy; however, his 
Navy medical records are silent as to treatment for back pain 
or a back injury.  His October 1957 separation examination is 
negative for a back disorder.  Evaluation of the spine was 
noted as "normal."  

A review of the post-service medical evidence reflects that 
the veteran has not been diagnosed with a back disorder.  
Physical examinations conducted over the years by the 
veteran's primary care physician, Dr. K., were negative for 
tenderness or deformity of the spine.  The first reference to 
back pain was in September 2007, at which point Dr. K. noted 
a complaint of back pain with a "[history of] back injury 
while in service."  The spine was noted to be stiff but not 
tender.  The diagnosis was low back pain.  

This finding is consistent with the evidence provided by both 
the veteran and his friends and family, who have testified 
that he often suffers from back pain.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent 
a finding of a current disability that can be related to 
service, there is no basis upon which to grant service 
connection.    

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has a back disorder that can be related to 
service, service connection cannot be granted.     

Severance of Service Connection for Hearing Loss

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes a clear and unmistakable error (CUE) in 
the decision granting service connection.  The burden of 
proving CUE rests with the Government.  

CUE is present in a prior determination when either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made. See Damrel v. 
Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. 
App. 310 (1992).  Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The veteran has submitted competent medical evidence of a 
current asymmetrical sensorineural hearing loss, 
characterized as moderate to severe.  He has attributed his 
hearing loss to his combat service, during which he was 
exposed to the firing of heavy artillery, and to his later 
service with the Navy.  

The veteran received a VA audiological examination in April 
2005.  The examiner noted that there were no complaints of 
hearing loss in service, nor did the veteran's separation 
examinations reflect a hearing loss.  

During the examination, the veteran advised the examiner of 
his belief that his hearing loss was related to his combat 
noise exposure.  He further indicated that his hearing loss 
had become more pronounced during his 37 years of 
occupational noise exposure.  

Based upon a lack of demonstrated hearing loss in service and 
the existence of post-service occupational noise exposure, 
the examiner concluded that the veteran's hearing loss was 
"not at least as likely as not" related to his service.  By 
rating decision dated in May 2005, the RO granted service 
connection for hearing loss, assigning a noncompensable 
rating.  

In a September 2005 rating decision, the RO issued a proposal 
to sever service connection for hearing loss.  It was 
indicated that the original grant of service connection had 
been based upon a "misinterpretation" of the April 2005 
etiology opinion.  By rating decision dated February 2006, 
service connection for hearing loss was severed.  The veteran 
asserts that the severance of service connection was 
improper.

Upon review of all evidence of record, the Board finds that 
there was a tenable basis in the evidence of record for the 
RO's award of service connection for hearing loss in May 
2005.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects that he received the Combat 
Infantryman Badge for his service in Korea.  Applying the 38 
U.S.C.A. § 1154(b) combat presumption, the veteran's 
testimony as combat noise exposure is competent evidence that 
he had acoustic trauma in service.  Thus, the adjudicator had 
a rational basis for concluding that the veteran's hearing 
loss is related to acoustic trauma in service, despite the 
negative etiology opinion, after resolving doubt in the 
veteran's favor.  It cannot therefore be said that the May 
2005 rating decision granting service connection for hearing 
loss was undebatably erroneous.

The Board finds that the May 2005 grant of service connection 
for hearing loss was not clearly and unmistakably erroneous, 
and the subsequent severance of service connection by rating 
decision in February 2006 was improper. 38 C.F.R. § 3.105.  
Therefore, restoration of service connection for hearing loss 
is warranted.

ORDER

Entitlement to service connection for a back disorder is 
denied.

Restoration of service connection for hearing loss is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Review of the claims folder shows that the last VA 
examination was performed in April 2005.  A private 
audiometric evaluation was performed in October 2007, but the 
results were not certified.  The need for additional 
audiometric testing suggests that there may have been an 
increase in the severity of hearing pathology.  A VA 
examination is necessary to evaluate the current severity of 
the veteran's service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the veteran for a VA 
audiology examination to determine the 
severity of his hearing loss.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail. The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
should be acknowledged in the report. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


